Citation Nr: 1127306	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  04-36 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected type 2 diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1977 to January 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which declined to reopen a claim of service connection for hypertension.

This case was previously before the Board in December 2010, when it was reopened and remanded for further development, to include affording the Veteran an opportunity to appear for a VA examination.  A VA examination was scheduled in March 2011, but the Veteran failed to report or to provide good cause for his failure to report.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Hypertension was not affirmatively shown to have been present in service; hypertension was not manifested as a chronic disease to a compensable degree within one year from the date of separation from service; hypertension, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event; and hypertension is not proximately due to or made worse by service-connected type 2 diabetes mellitus.







CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service; hypertension as a chronic disease may not be presumed to have been incurred in service; and hypertension is not the result of or aggravated by service-connected type 2 diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307. 309, 3.310 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in December 2004, July 2003, and in December 2010.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, including on a secondary basis, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

Additionally, the Veteran was notified that VA would obtain service records, VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in March 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service records and VA records.  

As noted above, this matter was previously remanded to afford the Veteran the opportunity for a VA examination in an effort to substantiate the claim of service connection.  The examination was scheduled in March 2011 and the Veteran was notified of the date for the examination.  The Veteran did not appear for the scheduled examination and did not offer good cause for his failure to appear.  

The Veteran's representative argues that the address on the Supplemental Statement of the Case and all other mailings from the RO and AMC is a Post Office Box in San Diego, California, whereas the address on the notice of examination is the same Post Office Box in San Ysidro, California.  The zip code used on both mailings is the same.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Specifically, the mailing of the notice of examination, and the proper delivery of the notice once mailed, fall under the presumption of regularity for business documents.  Therefore, the Board will adjudicate this claim based on the evidence of record.  38 C.F.R. § 3.655(b). 

In a statement in April 2011, the Veteran stated that the medical information of record was not current and that he was being treated for hypertension in the VA San Diego Healthcare System by Dr. Park.  The record shows that VA records are current through February 2011 and the last entry by Dr. Park in February 2011 shows that that the Veteran was scheduled to return in six months, that is, in August 2011. 


As there is no indication of the existence of additional evidence to substantiate the claim that has not already been obtained, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  38 C.F.R. § 3.159(c)(4).


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 11137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence  of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 




Facts

On entrance examination in January 1976, the blood pressure reading was 110/78. The service treatment records show that in March 1992 when the Veteran presented to the hospital complaining of abdominal pain, the blood pressure readings were 158/99 and 156/94.  In February 1993, there was a blood pressure reading of 140/92.  In May 1996, the blood pressure reading was 143/91.  On separation examination in September 1996, the blood pressure reading was 122/74.

After service, private medical records show that in June 2002 the Veteran's blood pressure was 135/86 and an existing diagnosis of hypertension was noted. 

In a statement in December 2002, the Veteran asserted that the complications of untreated diabetes included hypertension.

In April 2003, the blood pressure reading was 142/96. 

On VA examination in October 2003, the Veteran stated that he has had high blood pressure since 1990, but did not know when he was formally diagnosed with hypertension.  He stated that in 2000 he started medication for hypertension.  The VA examiner noted that the Veteran's blood pressure readings tended to increase only in the prior few years with any consistency.  

The VA examiner cited the American Heart Association criteria for diagnosing hypertension, namely, consistent elevation of blood pressure on three different days.  The VA examiner stated that as the evidence did not show consistently elevated blood pressure or any treatment for hypertension in service hypertension was not shown in service.   

In a statement in March 2004, the Veteran described hypertension was a complication of diabetes mellitus.



Analysis

For the purpose of the analysis, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).

Theories of Service Connection

38 C.F.R. § 3.303(a) Affirmatively Showing Inception in Service

Over a period of 20 years of service and in a span of four years, 1992 to 1996, there were four elevated blood pressure readings, but a normal blood pressure reading on separation examination and no treatment or diagnosis of hypertension at any time in service, therefore on the basis of the service treatment records alone, hypertension was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply. 38 C.F.R. § 3.303(a); 38 U.S.C.A. § 5107(b).

38 C.F.R. § 3.303(b) Chronicity and Continuity of Symptomatology

38 C.F.R. § 3.303(d) First Diagnosed after Service

Although hypertension was not affirmatively shown to have been present in service, the service treatment records do document four elevated blood pressure readings. 


As elevated blood pressure readings were noted, that is, observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  Also as hypertension was first diagnosed after service, 38 C.F.R. § 3.303(d) applies.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify hypertension, that is, diastolic blood pressure predominantly 90 or greater, and systolic blood pressure predominantly 160 or greater with a diastolic blood pressure of less than 90, and of sufficient observation to establish chronicity during service, as the elevated readings were followed by normal readings, chronicity in service is not adequately supported by the service treatment records.

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).

The Veteran has maintained that he has had hypertension since 1990, but as it does not necessarily follow that there is a relationship between the claimed hypertension and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; 




see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).

Hypertension is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of the disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also, under certain circumstances, the Veteran as a lay person is competent to identify: a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

As the presence or diagnosis of hypertension cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, hypertension is not a simple medical condition that the Veteran is competent to identify.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of hypertension.   To the extent the Veteran asserts continuity of symptomatology or the presence of hypertension since service, the Veteran's lay statements are not competent evidence and the Veteran's lay statements must be excluded, that is, the statements are not admissible as evidence and cannot be considered competent evidence favorable to claim based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d). 

Where, as here, there is a question of a diagnosis of a hypertension, which is not capable of lay observation by case law and the disability is not a simple medication condition under Jandreau, competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

And there is no competent medical evidence that relates the present hypertension to the continuity of symptomatology averred.  Also there is no competent medical evidence of a diagnosis of hypertension before 2002.  And there is no competent medical evidence that relates the in-service elevated blood pressure readings to a current diagnosis of hypertension. 

To the extent the Veteran has expressed the opinion that hypertension is related to elevated blood pressure readings, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.






As the Veteran as a lay person is not competent to declare either the presence or diagnosis of hypertension, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between current hypertension and elevated blood pressure readings in service. 

For this reason, the Veteran's lay opinion is not competent evidence and the lay opinion is excluded, that is, not admissible as evidence and cannot be considered competent evidence favorable to claim based either on continuity of symptomatology under 38 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d).

As there is no favorable, competent evidence relating the Veteran's current hypertension to an injury, disease, or event in service, the preponderance of the evidence is against the claim, based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply. 

38 C.F.R. §§ 3.307 and 3.309 Presumptive Service Connection 

As for presumptive service connection for hypertension as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307 and 3.309, hypertension was first documented in 2002, well beyond the one-year presumptive period after discharge from service in 1997 for presumptive service connection as a chronic disease and the preponderance of the evidence is against the claim on this theory of service connection, and the benefit of-the-doubt standard of proof does not apply. 38 C.F.R. §§ 3.307 and 3.309; 38 U.S.C.A. § 5107(b). 






38 C.F.R. § 3.310 Secondary Service Connection

On the question of whether hypertension is due to or aggravated by service-connected type 2 diabetes mellitus, to the extent the Veteran asserts that there is such an association, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.

As the Veteran as a lay person is not competent to diagnose hypertension based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of secondary service connection.

As there is no favorable, competent evidence that hypertension is due to or aggravated by service-connected type 2 diabetes mellitus, the preponderance of the evidence is against the claim under 38 C.F.R. § 3.310, and the benefit of-the-doubt standard of proof does not apply. 


ORDER

Service connection for hypertension to include as secondary to service-connected type 2 diabetes mellitus is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


